—Judgment, Supreme Court, Bronx County (Howard Silver, J.), entered March 3, 1995, awarding plaintiffs the aggregate principal sum of $3,415,416.97 against defendant John Densby, and bringing up for review an order, same court (Lorraine Backal, J.), entered on or about January 13, 1995, which, after inquest by the court, calculated damages and directed entry of judgment, unanimously affirmed, with costs. The appeal from the order is unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
Having defaulted in appearance, defendant-appellánt was not entitled to receive notice of the inquest absent his written request (CPLR 3215 [g] [2]; Kraus Bros. v Hoffman & Co., 99 AD2d 401, 402), a procedure he did not follow.
We find that the sum awarded did not deviate materially from what is reasonable compensation under the circumstances (CPLR 5501 [c]).
The unpublished Decision and Order of this Court entered herein on October 15, 1996 is hereby recalled and vacated. Concur—Milonas, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.